Citation Nr: 0504429	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 
38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from October 1942 to July 
1943.  He died in February 2000.  The appellant is his 
surviving spouse.

In February 2000, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In June 2000, the RO denied the claim on 
the basis that it was not well grounded.  The appellant did 
not appeal that decision.  After the enactment of the 
Veterans Claims Assistance Act of 2000 (the VCAA) in November 
2000, which eliminated well groundedness from the standard of 
review, the RO undertook readjudication of the claim.  See 
section 7b of the VCAA, Pub.L. No. 106-475, 114 Stat. 2096 
(2000).  In an August 2001 rating decision, the RO 
readjudicated and denied the claim.  The August 2001 rating 
decision also denied the appellant's claim of entitlement to 
DIC under 38 U.S.C.A. § 1151, which was added in January 
2001.  The appellant disagreed with the August 2001 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the appellant's substantive 
appeal (VA Form 9) in October 2002.  

The record reflects that a motion to advance this case on the 
docket was filed on the on the appellant's behalf by her 
representative in January 2005.  Taking into consideration 
the appellant's advanced age, her motion for advancement on 
the docket was granted.  See 38 C.F.R. § 20.900(c) (2004).

Issue not on appeal

The June 2000 rating decision also denied the appellant 
Dependents' Educational Assistance under 38 U.S.C.A. chapter 
35.  To the Board's knowledge, the appellant has not 
disagreed with that decision and the issue is therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran died in February 2000 at the age of 75.  The 
death certificate lists colon carcinoma as the sole cause of 
death.  At the time of his death, the veteran was service 
connected for schizophrenic reaction, undifferentiated type.  
A 50 percent disability rating was assigned.

Appellant's contentions

The appellant contends that the veteran suffered from an 
ulcer condition which began in service and contributed to his 
death in two ways.  First, the appellant argues that the 
veteran's ulcer condition caused the veteran to develop 
Crohn's disease which in turn resulted in colon cancer and 
the veteran's eventual demise.  Second, the appellant 
contends that the ulcer condition led to an overall 
"weakened condition" which rendered the veteran unable to 
survive treatment for colon cancer.  

The appellant also appears to be contending that the 
veteran's service-connected schizophrenia and the medications 
used to treat this condition either directly led to his death 
or contributed to the ulcer condition and the veteran's colon 
cancer.

With regard to her 38 U.S.C.A. § 1151 claim, the appellant 
contends that the veteran's death was "the result negligent 
medical care, diagnosis and treatment" on the part of VA 
"from 1993 to [the] date of death."  Specifically, the 
appellant contends that the veteran's complaints of abdominal 
pain and distress were not properly evaluated by VA medical 
personnel.  Had these complaints been properly evaluated, the 
appellant argues, the veteran's "life ending disease would 
have been diagnosed and treatment provided that would have 
prolonged his life."

Reasons for remand

Additional evidence

The appellant has indicated that the veteran was treated for 
his fatal colon cancer and other gastrointestinal ailments at 
the Ann Arbor, Michigan VA Medical Center (VAMC); the 
Saginaw, Michigan VAMC; and the Central Michigan Community 
Hospital.  Although various medical records regarding the 
veteran's gastrointestinal difficulties were obtained in 
relation to his 1993 claim for service connection claim for a 
chronic digestive condition, it appears that the RO never 
requested the complete medical records from the above-named 
facilities in relation to the instant claim.  Instead, the RO 
appears to have based its decision in this case solely on 
various records submitted by the appellant.  The medical 
records submitted by the appellant, however, appear to be 
incomplete.  Particularly, several narrative treatment 
summaries appear to have missing pages or pages have been cut 
off, presumably due to copying and editing on the part of the 
appellant.  Other records appear to have been left out 
completely.  The records that remain contain additional 
typewritten and handwritten alterations by the appellant, and 
in many cases it is difficult to tell where the original 
medical records end and the appellant's alterations begin.  

In short, it appears that the medical records are incomplete.  
These records may provide a more detailed understanding of 
the veteran's gastrointestinal disabilities, their impact on 
his demise, and the medical treatment he received from VA.
  
The law requires that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  The Board believes that in order to properly 
adjudicate the issues on appeal, a complete picture of the 
veteran's medical history is required.  Therefore, the Board 
believes a remand is necessary in order to obtain a complete 
medical records from the Ann Arbor and Saginaw VAMCs as well 
as the Central Michigan Community Hospital.  

Moreover, the appellant should be contacted through her 
representative to determine if the veteran was treated for an 
ulcer condition or colon cancer at any other medical 
facility.  If treatment at a medical facility other than the 
three mentioned is indicated, those records should also be 
obtained and added to the claims file.  Only by obtaining 
such records can a thorough and informed review of the 
appellant's claims be undertaken.

Medical opinion - service connection for cause of death 

As noted above, the appellant has contended that the veteran 
developed an ulcer condition in service which either directly 
led to his death or resulted in the development of Crohn's 
disease and colon cancer which in turn led to his demise.  
The appellant has also contended that the veteran's service-
connected schizophrenia (as well as the medications used to 
treat this condition) either directly caused the veteran's 
death or aggravated the veteran's ulcer condition which in 
turn caused his death.

Careful review of the service medical records reveals that 
the veteran was hospitalized on two occasions in October and 
November 1942 after experiencing severe epigastric pain, 
nausea and vomiting blood.  The veteran was given intravenous 
fluids, Wagensteen suction, and a special diet to control his 
symptoms.  The veteran was again hospitalized in December 
1942 for burning-type stomach pain and pressure over the 
epigastrium.  X-rays again revealed no gastric ulcer.  
The veteran was diagnosed with hyperchlorhydria and was 
treated with aluminum hydroxide and milk.

Medical records from shortly after service reveal that the 
veteran suffered from a gastric hemorrhage, peptic ulcer 
symptoms, burning gastric distress, and was hospitalized for 
a gastric ulcer in late 1948.  Medical records in the months 
leading up to the veteran's death many decades later show 
that the veteran suffered from a chronic stomach ulcer with 
hemorrhage, ulcerative colitis, Crohn's disease, and colon 
cancer.

In order to establish service connection for the cause of 
death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) the United States Court of Appeals for Veterans Claims 
held that where there is evidence of record satisfying the 
first two requirements for service connection (in this case 
death of the veteran and treatment for gastrointestinal 
difficulties in service), but no competent medical evidence 
addressing the third requirement (a nexus between the 
veteran's death and active service), VA must obtain a medical 
nexus opinion.

In the instant case, although there exists a medical nexus 
opinion addressing the relationship between the veteran's 
service-connected psychiatric condition and his death, there 
is of record no medical opinion which addresses a possible 
relationship between the veteran's in-service episodes of 
gastrointestinal distress and hyperchlorhydria his eventual 
demise.  Therefore, in order to properly decide the claim, 
the Board will remand the case to obtain such nexus opinion.

Medical opinion - § 1151 claim

The appellant alternatively contends, in essence, that the 
veteran's death was the result of negligent care, delayed 
diagnosis and improper treatment on the part of VA.  

In order to obtain DIC benefits under 38 U.S.C.A. § 1151, the 
veteran's death must have been proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  Resolution of this issue requires competent 
medical evidence, which can be provided neither by the Board 
nor by the appellant.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a lay 
person without medical training is not competent to comment 
on medical matters].  

Review of the record, however, reveals that there exists no 
medical opinion regarding a possible relationship between the 
veteran's death and any carelessness, negligence, lack of 
proper skill or error in judgment on the part of VA.  Under 
such circumstances, the VA's duty to assist requires that the 
case be remanded to obtain such an opinion.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the appellant 
through her representative to determine 
the names and addresses of all medical 
facilities for which the veteran was 
treated for colon cancer or any other 
gastrointestinal or psychiatric 
condition.  Any and all medical records 
identified by the appellant which are not 
already of record should be obtained and 
added to the claims file.  In any event, 
to the extent practicable VBA should 
obtain the veteran's complete hospital 
records from the Ann Arbor and Saginaw VA 
Medical Centers as well as the Central 
Michigan Community Hospital. 

2.  After the above development has been 
accomplished, VBA should send the 
veteran's claims folder to an 
appropriately qualified medical 
professional.  After reviewing the claims 
file, the reviewer should answer the 
following questions:

a.)  Is it as likely as not that the 
veteran's in-service gastrointestinal 
difficulties and hyperchlorhydria 
directly or indirectly led to his fatal 
colon cancer or otherwise substantially 
or materially contributed to his death?  

b.)  If the answer to the first question 
is no, is it as least as likely as not 
that the veteran's service-connected 
schizophrenia, or medications used to 
treat this condition, substantially or 
materially contributed to the veteran's 
death? 

c.)  If the answer to the first two 
questions is no, is it as least as likely 
as not that the veteran's death was the 
result of carelessness, negligence, lack 
of proper skill error of judgment or 
similar instance of fault on the part of 
VA, to include failure to timely diagnose 
and properly treat the colon cancer?

The report of the records review should 
be associated with the VA claims file.

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the appellant until she is 
contacted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



